Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on June 04, 2021 for Application No. 16/639,958. By the amendment, claims 1-12 are pending with claims 1, 3, 8, 10 being amended and newly claims 11 and 12 being added.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a control device for a continuously variable transmission mounted in a vehicle having the combination features recited in the claim and particularly “a delay compensation unit configured to perform phase delay compensation in the transmission ratio control system with a delay amount being variable according to the prescribed operating state of the vehicle”.
Regarding claim 10, the prior art of record fails to disclose or render obvious a control method for a continuously variable transmission mounted in a vehicle having the combination features recited in the claim and particularly “performing, by the controller, phase delay compensation in the transmission ratio control system with a delay amount being variable according to the prescribed operating state of the vehicle”.
 The closest prior art reference is Noriki (JP2011207240A, machine translation).
Noriki discloses a vehicle control system including an engine, an automatic transmission and a delay compensation unit configured to determine whether or not to apply a torque compensation based on a response delay of the engine to the torque command and the response delay of the automatic transmission to the shift command in order to achieve 
Claims 2-9 and 11-12 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on June 04, 2021 has been entered. Applicant’s amendments have overcome the rejection of claims 1-10 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action. 

Response to Arguments
Applicant’s arguments, see the Remarks filed 06/04/2021, with respect to claims 1-10 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINH DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655